Citation Nr: 0004737	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling prior 
to October 30, 1995.
 
3.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a back disorder with impotence.

4.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a pulmonary disorder.

5. Entitlement to a total rating due to individual 
unemployability due to service-connected disability.  



REPRESENTATION

Veteran represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to December 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in May 1994, August 1996, and May 1997.  
The May 1994 decision, in pertinent part, continued a 10 
percent disability evaluation for the veteran's service 
connected post-traumatic stress disorder.  By means of an 
April 1996 rating action, a temporary total evaluation was 
assigned from October 30, 1995 to November 30, 1995.  

An August 1996 decision denied entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 for a back disorder with 
impotency and for a pulmonary disorder.  The August 1996 
rating action also increased the disability evaluation of the 
veteran's PTSD to 50 percent disabling effective December 1, 
1995.  In January 1997, the Board remanded the issue of 
entitlement to an increased rating for PTSD to the RO for 
further development.  While the case was on remand to the RO, 
an April 1997 rating decision increased the disability 
evaluation assigned for the veteran's PTSD to 70 percent.  
The veteran continued to express his dissatisfaction with the 
disability rating for his PTSD; accordingly, his appeal 
remains open.  

With regard to his claim that his PTSD is more severe than 
presently rated, the Board notes the current disability 
rating for this disability is assigned effective December 1, 
1995 with a 100 percent temporary disability rating from 
October 30, 1995 to November 30, 1995.  However, the current 
appeal before the Board predates the assigned effective date 
for the veteran's current disability rating.  Accordingly, 
the Board will bifurcate the appeal of an increased rating 
for PTSD into two issues: entitlement to an increased 
disability evaluation for PTSD currently evaluated as 70 
percent disabling; and entitlement to an increased disability 
evaluation for PTSD, rated as 10 percent disabling prior to 
October 30, 1995.  The Board finds that the veteran is not 
prejudiced by this action.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  

During the pendency of the veteran's appeal, the RO, by means 
of a May 1997 rating decision, denied entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  The veteran perfected a 
timely appeal of this denial of TDIU benefits. 

In June 1999, the case was remanded to the RO for the 
scheduling of a Travel Board Hearing.  In October 1999, the 
veteran appeared before the undersigned Member of the Board 
sitting at the RO. 

The issues of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a back disorder with impotence and a 
pulmonary disorder will be addressed in the REMAND below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased disability ratings has 
been developed.

2.  The veteran's post-traumatic stress disorder, his only 
service-connected disability, is presently rated as 70 
percent disabling.

3.  The veteran's post-traumatic stress disorder currently 
results in his being unable to secure or follow a 
substantially gainful occupation and results in his being 
demonstrably unable to obtain or retain employment.

4.  Prior to October 30, 1995, the veteran's post-traumatic 
stress disorder was manifested by a reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment; the evidence does not show 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; or, that by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels was so 
reduced as to result in considerable industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 100 percent for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (1996, 
1999).

2.  The criteria for an increased rating of 30 percent, but 
not greater, for PTSD prior to October 30, 1995, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1995).

3.  The criteria for establishing a total disability rating 
based on individual unemployability (TDIU) are not met.  
38 C.F.R. § 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
entitlement to an increased disability rating for post-
traumatic stress disorder and entitlement to a total 
disability rating due to a total disability rating based on 
individual unemployability are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
that is, he has presented claims that are plausible.  He has 
not alleged that there are any records of probative value 
that may be obtained which have not already been associated 
with his claims folder.  The Board accordingly finds that the 
duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), has been satisfied.

I. Increased Rating for Post-traumatic Stress Disorder (PTSD)

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

With respect to the veteran's PTSD, service connection was 
established by means of an October 1989 rating decision, 
which assigned a 10 percent disability rating effective 
August 16, 1989, the date of the first indication of PTSD due 
to the veteran's military service in Vietnam.  In December 
1993, the veteran filed a claim for an increased rating for 
his post-traumatic stress disorder contending that this 
disability had increased in severity.  By means of a May 1994 
rating decision, an increased disability evaluation was 
denied.  The veteran filed a timely appeal of this rating 
action.  

During the pendency of the veteran's appeal, an April 1996 
rating action established a temporary total evaluation for 
the veteran's PTSD from October 30, 1995 to November 30, 
1995, due to hospital treatment in excess of 21 days.  See 
38 C.F.R. § 4.29.  Subsequently, an August 1996 rating 
decision increased the disability evaluation of the veteran's 
PTSD to 50 percent disabling, effective December 1, 1995 the 
day after the veteran's temporary total disability evaluation 
terminated.  In January 1997, the Board remanded this case to 
the RO for further development.  While the case was on remand 
to the RO, an April 1997 rating decision increased the 
disability evaluation assigned for the veteran's PTSD to 70 
percent disabling, effective December 1, 1995.  However, as 
that rating does not constitute a full grant of benefits 
sought on appeal, the claim remains before the Board.  

As set forth in the above, the current 70 percent disability 
rating for the veteran's PTSD is disability is assigned 
effective December 1, 1995 with a temporary total rating 
effective October 30, 1995; however, the current appeal 
arises from a May 1994 rating decision.  Accordingly, the 
current appeal, as it pertains to an increased disability 
rating for PTSD is bifurcated into two issues on appeal: 
entitlement to an increased disability evaluation for PTSD 
currently evaluated as 70 percent disabling; and entitlement 
to an increased disability evaluation for PTSD, rated as 10 
percent disabling prior to October 30, 1995.  The Board finds 
that the veteran is not prejudiced by this action.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  

A.  Increased Rating for PTSD, Currently Evaluated as 70 
Percent Disabling

The veteran contends that his post-traumatic stress disorder 
is more severe than currently evaluated, warranting an 
increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are supported by the 
evidence, and that an increased schedular rating of 100 
percent is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.

As stated previously, the severity of a disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999) (Schedule).  Post-traumatic stress 
disorder is evaluated using the General Formula for Rating 
Mental Disorders pursuant to Diagnostic Code 9411 of the 
Schedule.  38 C.F.R. § 4.130 (1999).  Under those criteria, a 
rating of 100 percent is warranted where the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  A 
rating of 70 percent is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (1999).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provides that a 100 percent rating is warranted where the 
evidence shows that the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment.  A 70 
percent rating is warranted where the evidence shows that the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired; or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  In addition, prior to November 7, 1996, the 
regulations also provide that where the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder would be assigned a 100 
percent schedular evaluation under the appropriate Diagnostic 
Code.  38 C.F.R. § 4.16(c) (1996).

The United States Court of Appeals for Veteran's Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
veteran filed his claim for an increased rating in December 
1993.  As the regulations changed after his appeal was filed, 
the Board will evaluate the veteran's symptomatology pursuant 
to both the criteria in effect prior to November 7, 1996, and 
the criteria in effect subsequent to that date, to determine 
which may be more favorable to the veteran.

The Board finds that the criteria in effect prior to November 
7, 1996, are more favorable to the veteran in that his post-
traumatic stress disorder precludes him securing or following 
a substantially gainful occupation.  Pursuant to the January 
1997 Board Remand, the veteran was afforded a VA medical 
examination in March 1997.  The examination report indicates 
that he was prescribed Serzone and Vistaril.  The veteran 
received treatment at the VA mental hygiene clinic (MHC).  
The examiner noted that when the veteran sat down, he feel 
asleep.  The veteran complained of not being able to cope 
with people and did not like to be around anyone.  He 
indicated that he had nightmares every night and that 
medicine did not seem to help.  The veteran indicated that he 
had last worked in 1972, but had to quit due to his back.  He 
did not have a social life.  He had been married twice, but 
both marriages ended in divorce.  He indicated that he had a 
temper and would "go off on people."  The examination 
report indicates that crowds bother him and that he only 
sleeps three or four hours a night.  The veteran reported 
flashbacks of his service in Vietnam.  

Objective examination revealed that the veteran was "quite 
tense."  While his speech was within normal limits, he would 
only answer direct questions presented to him.  He was 
depressed and stated that the future was "not worth a 
damn."   The veteran's memory was impaired and he did not 
know the date.  The examiner noted probable hallucinations in 
the auditory field and some delusions.  The veteran's insight 
was superficial and judgment was fair to good.   He had some 
suicidal ideation.  The report indicates that he had a desire 
to die and to take others with him.  The examiner felt as 
though the veteran's symptomatology created occupational and 
social impairment in most areas; however, the veteran could 
establish and maintain effective relationships.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 45 
based on the symptomatology of the veteran's PTSD.  

In March 1998 the veteran underwent a psychological 
examination with a private psychologist.  The veteran 
presented as "an angry unkempt, somewhat agitated man who 
appeared older than his stated age."  He reported a chronic 
fear of being around people and that he feels unsafe and 
cannot get over the belief that others might try to hurt him.   
He had consistently poor sleep and was always in a bad mood.  
He lived alone and could not tolerate being around people.  
The examiner diagnosed PTSD, dysthymia, and alcohol abuse, in 
remission.  The examiner also indicated that the veteran was 
markedly impaired in his overall functioning, including 
vocational, personal and social aspects of his life.  
Further, his psychological condition is chronic and his 
prognosis for substantial improvement is poor.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).   The most recent medical evidence pertaining to the 
veteran's PTSD is found in an April 1999 private Medical 
Assessment of Ability to do Work-Related Activities (Mental).  
This assessment indicates that the veteran can not tolerate 
stress and responds with severe anxiety and anger.  He does 
not tolerate being around other people and has chronic 
insomnia, nightmare, and intrusive memories of war.  His 
insight and judgment are limited and his memory and 
concentration are affected by his PTSD.  His symptoms make 
following instructions very difficult and his low tolerance 
for stress likely leads to frustration and poor results.  The 
assessment indicates poor to no ability to follow work rules; 
relate to co-workers; deal with the public; interact with 
supervisors; deal with work stresses; and maintain attention 
and concentration.  Similarly, his ability to understand, 
remember and carry out simple, detailed and complex job 
instruction was noted to be poor to none.  He was not able to 
behave in an emotionally stable manner, relate predictably in 
social situations or demonstrate reliability.  

At the October 1999 Board hearing, the veteran indicated that 
he has continued nightmares and flashbacks on a daily basis.  
He is currently taking Trazodone, which gives him "shakes."  
During the hearing, the veteran displayed noticeable tremors.  
He indicated that he has problems with his temper and 
cognitive difficulties.  He prefers to be alone; however, his 
father occasionally visits with him.   His PTSD affects his 
concentration and memory.  

The Board finds that the criteria for entitlement to a 100 
percent schedular rating for post-traumatic stress disorder 
are met.  As set forth above, the recent medical evidence, in 
particular the April 1999 Medical Assessment of Ability to do 
Work-Related Activities, shows that the veteran's post-
traumatic stress disorder affects his ability to maintain 
employment.  Thus, pursuant to the criteria in effect prior 
to November 7, 1996, the veteran meets the criteria for a 
schedular rating of 100 percent, as his post-traumatic stress 
disorder renders him demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.16(c) (1996).  

Accordingly, the Board finds that the criteria for 
entitlement to an increased schedular rating of 100 percent 
for post-traumatic stress disorder are met, and an increased 
schedular rating of 100 percent is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (1996, 
1999).


B.  Increased Rating for PTSD, Evaluated as 10 Percent 
Disabling Prior to October 30, 1995 

As set forth above, the veteran's PTSD was rated as 10 
percent disabling for the period prior to October 30, 1995.  
The veteran contends that his PTSD was more severe than rated 
during this time period and that an increased rating is 
appropriate.  After a review of the evidence, the Board finds 
that his contentions are supported by the evidence and that 
an increased rating of 30 percent, but no greater, is 
appropriate for that time period.

The rating criteria found in the General Formula for Rating 
Psychoneurotic Disorders, effective prior to October 30, 
1995, provides that a 50 percent rating is warranted where 
the evidence shows that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; or, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 30 percent disability evaluation is warranted 
where the evidence shows definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people; or the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent disability evaluation is 
warranted where the severity of the PTSD is less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995). 

As the issue concerns the severity of the veteran's PTSD 
prior to October 30, 1995, the Board will address the medical 
evidence prior to that date in determining the severity of 
the veteran's PTSD.  VA MHC treatment records from April 1992 
to January 1994 show that the veteran sought treatment and 
counseling for alcohol dependency and personality disorder.  
A diagnosis of PTSD is mentioned historically.  A January 
1994 treatment record shows that he was neatly groomed, 
dressed in jeans and a flannel shirt over a "long johns" 
shirt.  His affect was sad and his mood was depressed.  He 
reported that nothing was going right in his life.  The 
treatment record does not show that he was preoccupied with 
his military service.   On the contrary, he was concerned 
about a pending divorce and financial problems.  He was also 
concerned with his treatment at VA, his relationship with his 
first ex-wife, his relationship with his neighbors, and 
politicians.  While his insight was poor, his thoughts were 
noted to be logical and goal directed with no suicidal or 
homicidal ideations.  

At a hearing before a RO hearing officer in January 1995, the 
veteran testified that he did not sleep well, could not stand 
others, and was nervous all of the time.  He would sleep for 
4 to 6 hours a night.  He reported difficulty showing 
affection to his sons.  He reported nightmares every night.  
He reported that he was receiving treatment at VA; however, 
he often missed his appointments.  He stated that he was 
undergoing one on one treatment; however, he did not like 
this therapy as his doctor was a woman.  His only friend was 
the brother of his first wife.  He had stopped attending 
meetings at the Masonic lodge.      

In February 1995, the veteran was afforded a VA psychiatric 
examination.  The examination report indicates that the 
veteran's claims folder was reviewed prior to the 
examination.  When asked how he was doing, the veteran 
replied, "not worth a damn.  It has gotten to where I can't 
hardly sleep."  He reported a week long headache and 
nightmares virtually every night involving "shit [he had] 
been through and [his] old buddies.  Mostly about Vietnam 
crap."  While he tried not to think about Vietnam, he was 
unable to keep it out of his mind.  He was sensitive to 
noises and could not stand to be around people.  He lived 
alone spending the majority of this time "sitting on the 
couch, watching television."  On occasion he would go 
outside and watch squirrels.  He reported a limitation on the 
activities he could perform; however, this was attributed to 
his back problems.  While he reported that he did not get 
along with other and had only one friend, he was involved in 
a "pretty fair" dating relationship for about a year.  He 
was casually groomed and made minimal eye contact during the 
examination.  He appeared anxious and dysphoric and 
volunteered relative little information.  The report 
indicates that his predominant moods were ones of anxiousness 
and depression and his affect was somewhat constricted.  His 
thought processes and associations were logical and tight 
with no loosening of associations and no confusion.  
Similarly, there was no gross impairment in memory and he was 
oriented times three.  He did not complain of hallucinations 
and no delusion material was noted during the examination. 
His insight was somewhat limited and his judgment was 
adequate.  While he reported some suicidal ideation, he 
denied any intent at the time of the examination.  The 
examiner found that the veteran was competent for VA purposes 
and was not in need of psychiatric hospitalization.  

In March 1995, the veteran was admitted to a VA medical 
center (VAMC) due to symptoms related to his PTSD.  He 
reported going into the woods with a loaded gun and suicidal 
ideations; however, he backed out of his plan after 
reflection.  He stated that he would contemplate a repeat if 
no relief were available; however, he denied any current 
suicidal intent or plans.  He had stopped taking his 
psychoactive prescription medication one month prior to 
admission as he ran out of medication.  He reported a weight 
gain of 10 pounds over six months and night sweats associated 
with nightmares.  He reported an intermittent use of 
marijuana.  He looked older than his stated age.  A 
psychiatry consult noted that the veteran had limited 
intelligence and motivation, and concrete thinking.  The 
veteran had a history of noncompliance with antidepressant 
medication.  It was recommended that he seek alcohol detox 
treatment, and anti-depression therapy with follow-up.  A 
psychology consult revealed that the veteran had test scores 
consistent with other Vietnam veterans with combated related 
PTSD.  Examination revealed "lowered and extremely severe 
level of depression."  Some active suicidal ideation was 
present; however, there was no intent or plan.  A 
recommendation of outpatient treatment with a focus on the 
veteran's PTSD symptoms was rendered.  A neuropsychology 
consult noted that testing could not be completed as the 
veteran was frustrated with past failures and refused 
testing.  Cerebral damage or dysfunction could not be ruled 
out in light of the limited test findings and the veteran's 
refusal on more difficult tests.  The available testing 
revealed modest intellectual cognitive skills.  His coping 
skills were noted to be inadequate.  However, he interacted 
appropriately with his peers and staff.  He remained with his 
peers and did not isolate himself.  He was found to have 
adequate interpersonal skills.  The discharge summary 
indicates that it was difficult to assess the level of 
depression in the veteran due to his ongoing substance abuse 
problem.  It was recommended that he develop a relationship 
with an outpatient therapist and a physician.  It was further 
noted that his physical problems would limit his ability to 
participate in inpatient treatment.  When informed of the 
Multidisciplinary Treatment Team's recommendations, the 
veteran became agitated and left the unit prior to his 
designated discharge time without instructions or follow-up 
planning. 

A VA outpatient treatment recorded dated October 12, 1995, 
shows that the veteran was evaluated for depression.  He 
complained of being useless and worthless and was worried 
about his financial situation.  He also had multiple physical 
complaints.  He reported decreased sleep with frequent waking 
and recurrent nightmares.  He denied any current use of 
alcohol.  He was casually dressed and moderately cooperative 
with some resistance noted in the medical record.  His mood 
was depressed and his affect was somewhat angry.   His 
thoughts, while somewhat irrational, were goal directed.  He 
denied suicidal ideations, homicidal ideations, 
hallucinations, and delusions.  His judgment was poor with 
little ability for future planning.  The examiner noted that 
there was no evidence of major depression currently.  

Based on the evidence as set forth above, the Board finds 
that the criteria for an increased rating of 30 percent is 
met for the period prior to October 30, 1995 as the 
symptomatology of the veteran's PTSD shows reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The veteran shows 
consistent poor judgment and decreased initiative, 
flexibility, efficiency and reliability levels due to a 
variety of factors, including his PTSD symptoms of lack of 
sleep and nightmares related to his Vietnam experience.  
Accordingly, an increased disability rating of 30 percent is 
appropriate for the veteran's PTSD prior to October 30, 1995.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995). 

However, the Board finds that the veteran does not meet the 
criteria for entitlement to a rating of 50 percent.  The 
evidence does not show that the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; or that by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  The veteran does suffer a degree of social and 
industrial impairment.  However, while he complains of 
difficulty with others and being in crowds, he is able to 
establish and maintain relations with others.  He was able to 
maintain a dating relationship and had a long-standing 
friendship with his ex-brother-in-law.  Similarly, while 
admitted to a VAMC in March 1995, he was able to socialize 
well with his peers and interacted appropriately with the 
staff.  In addition, while the veteran did manifest 
depression and anxiety, his outpatient treatment records 
indicate that his complaints were predominately related to 
his personality disorder, alcohol abuse, physical pain, 
perceived unfair treatment from VA, financial difficulties, 
and problems with his ex-wife.  Despite his depression and 
poor judgment, the Board does not feel that the veteran's 
level of social and industrial impairment rises to the level 
of considerable as envisioned in the rating criteria and 
feels that his level of impairment is more nearly 
characterized as definite.  Therefore, the Board finds that 
the criteria for entitlement to a rating of 30 percent, but 
not greater, are met.

Accordingly, the Board finds that the criteria for 
entitlement to a disability rating of 30 percent, but not 
greater, for PTSD are met for the period prior to October 30, 
1995.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1995).


II. Total Disability Rating based upon Individual 
Unemployability

As set forth above, the veteran's disability rating for his 
service-connected PTSD is increased to 100 percent.   Total 
disability based upon individual unemployability contemplates 
a schedular rating less than total.  38 C.F.R. § 4.16(a) 
(1999).  Since the veteran in this case is entitled to a 100 
percent schedular rating for his service-connected PTSD, he 
is not eligible for a TDIU evaluation. See Vettese v. Brown, 
7 Vet App. 31 (1994) ("claim for TDIU presupposes that the 
rating for the condition is less than 100 percent"); Holland 
v. Brown, 6 Vet App. 443 (1994).  In essence, a TDIU rating 
is moot as the veteran has a total rating based on his 
service connected disability.  Therefore, as a matter of law, 
the veteran's claim for TDIU fails.



ORDER

Entitlement to an increased schedular rating of 100 percent 
for post-traumatic stress disorder is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.  Entitlement to an increased rating of 30 percent, 
but not greater, for PTSD is granted prior to October 30, 
1995, subject to the laws and regulations governing the 
disbursement of monetary benefits.  The veteran's claim for 
TDIU is denied in light of his 100 percent evaluation for 
service connected PTSD. 


REMAND

With respect to the veteran's claims for compensation based 
on 38 U.S.C.A. § 1151, the Board notes that the most recent 
Supplemental Statement of the Case issued by the RO that 
addresses the issues of entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a back disorder with 
impotence and for pulmonary disorder was issued in April 
1997.  Subsequent to that Supplemental Statement of the Case, 
evidence has been added to the veteran's claim folder, to 
include VA outpatient treatment records and private medical 
records.  VA regulations provide that any pertinent evidence 
submitted by an appellant that is accepted by the Board must 
be referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived in writing by the 
veteran.  38 C.F.R. § 20.1304(c) (1999).  A review of the 
claims folder indicates that no such waiver has been 
received.  

Accordingly, the Board finds that evidence pertinent to the 
veteran's claim has been received subsequent to the most 
recent Statement of the Case.  The veteran has not submitted 
a written waiver of RO consideration of that evidence.  
Therefore, this claim must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should review the issues on 
appeal, taking into consideration the 
information received from the veteran 
subsequent to the April 1997 Supplemental 
Statement of the Case.

2.  Following completion of the 
foregoing, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

3. The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Board wishes to thank the RO in advance for its 
assistance with the requested development.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 



